Dear Ms. Rosenberg:
We are in receipt of your request for our review and opinion of the proposed amendment to the charter of the City of St. Martinville. The proposed amendment increases the maximum allowable fine for violations of city ordinances from fifty dollars ($50) to five hundred dollars ($500).
The City of St. Martinville has presented the following documentation to your office for our review:
1. A copy of Ordinance No. 03-1.
  2. An affidavit of publication of the ordinance, published in the Teche News, a weekly newspaper and the official journal of the parish of St. Martin. The ordinance was published in the March 3rd, 12th and 19th, 2003 issues.
R.S. 33:1181 provides, in pertinent part:
  When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title, desires to amend its charter, the same may be done in this way:  The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality,; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion. If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments. If, within thirty days after publication, one-tenth of the electors of the municipality protest against any proposed amendment, the Governor shall not approve the amendment protested against until it is submitted to and ratified by a majority of the electors of the municipality at an election held within sixty days after the protest has been made.
    Amendments, when approved by the Governor, shall be recorded at the expense of the municipality, in the office of the Secretary of State and upon the records of the municipal governing body, and, when so recorded, shall have the force and effect of law.
We have reviewed the proposed amendment and are of the opinion that it is consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of Title 33. More specifically, Part I of Chapter 2 of Title 33, commonly referred to as the Lawrason Act, provides  that "the legislative powers of a municipality shall be vested in and exercised by the board of aldermen"  and that "the board of aldermen may:   enact ordiances and enforce the same by fine not to exceed five hundred dollars or imprisonment not exceeding sixty days, or both."  R.S. 33:362(A)(1), (2)(b). Therefore, we recommend that the Governor approve the proposed amendments, provided no protest has been filed within the thirty day period provided by law.
Trusting that this opinion sufficiently responds to your request, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb Cc: Gregory P. Hardy, City Attorney
DATE RELEASED:  April 23, 2003